Opinion issued November 8, 2016




                                       In The

                               Court of Appeals
                                       For The

                          First District of Texas
                             ————————————
                              NO. 01-16-00746-CV
                            ———————————
    PAUL A. BRAGG AND CHRISTOPHER G. DECLAIRE, Appellants
                                         V.
  VANTAGE DRILLING INTERNATIONAL F/K/A OFFSHORE GROUP
                INVESTMENT, LTD, Appellee


                    On Appeal from the 113th District Court
                             Harris County, Texas
                       Trial Court Case No. 2016-52264


                          MEMORANDUM OPINION

      Appellants, Paul A. Bragg and Christopher G. DeClaire, have filed a motion

to dismiss the appeal. See TEX. R. APP. P. 10.3(a)(2), 42.1(a)(1). No opinion has

issued. See TEX. R. APP. P. 42.1(c).
      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1). We dismiss all other pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Jennings, Keyes, and Brown.